        Case 4:20-cv-00124-CLM Document 49 Filed 03/31/21 Page 1 of 7                FILED
                                                                            2021 Mar-31 AM 10:01
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

ROY S. MOORE,
    Plaintiff,

v.                                           Case No. 4:20-CV-124

TIANA LOWE, et al.
    Defendants.

                          MEMORANDUM OPINION

      Plaintiff Roy Moore sues a group of Defendants for defamation and

intentional infliction of emotional distress based on statements some Defendants

made in articles and opinion pieces published by the Washington Examiner.

Defendants have moved to dismiss Moore’s amended complaint. Doc. 31.

      For the reasons stated below, the court GRANTS Defendants’ motion and

dismisses Moore’s amended complaint without prejudice, so that Moore can plead

facts that would cure the deficiencies in his amended complaint.

                                BACKGROUND

      Moore was the Republican nominee in the 2017 special election for one of

Alabama’s seats in the United States Senate. One month before the election, the

Washington Post ran an article in which four women accused Moore of courting

them when Moore was in his early 30s and the women were ages 14 to 18. More

allegations surfaced in the month that followed.


                                         1
        Case 4:20-cv-00124-CLM Document 49 Filed 03/31/21 Page 2 of 7




       The court detailed those allegations in Moore v. Cecil, 4:19-cv-1855 (N.D.

Ala.) (doc. 45 at 2-14) and will not repeat that effort here. In short, the two most

serious allegations were levied by Leigh Corfman and Beverly Nelson Young, both

of whom alleged that Moore sexually assaulted them when they were teenagers (14

and 16 respectively). Many media outlets covered the allegations, and some labeled

Moore as a “child predator,” a “child molester,” and a “pedophile.”

       Moore lost the 2017 special election and decided to run for the same seat when

it reopened in 2020. In the weeks leading up to Moore’s announcement that he would

run again in 2020, the Washington Examiner published four opinion pieces and two

news stories that recounted the 2017 allegations and election result. Defendants’

characterizations of Moore were, to be kind, unflattering:

       • “Accused sexual assailant and pedophile”;

       • “Credibly accused sexually pedophilic predator”;

       • “Comic book villain”;

       • “Skunk”; and

       • A “terrible human being.”

Doc. 5, ¶¶ 14-42. The articles generally considered the 2017 accusations as credible

and described Nelson’s account as saying that Moore was “attempting to rape her.”

Id. ¶ 22.




                                          2
           Case 4:20-cv-00124-CLM Document 49 Filed 03/31/21 Page 3 of 7




      Moore sent the Washington Examiner, its executive editor (Klein), and one of

its writers (Lowe) a letter that claimed that certain statements were defamatory and

libelous and must be retracted. Doc. 5-1 at 10. But the Examiner did not retract its

articles; it kept writing. Doc. 5, ¶¶ 29-40.

      So Moore sued Defendants, alleging defamation per se (Count 1), defamation

by implication (Count 2), and IIED/outrage (Count 3).

                                     ANALYSIS

      This case is like Moore v. Cecil (4:19-cv-1855). Moore is represented by the

same attorneys in both cases, and both involve similar statements made about Moore

(e.g., pedophile, child molester). So the court held a joint hearing on the motions to

dismiss.

      At the hearing, the court began to note specific deficiencies in this (Moore v.

Lowe) amended complaint. Moore’s counsel responded, “Your honor, we don’t need

to belabor it. We will amend the complaint.” The court agreed that an amendment

was proper under Michel v. NYP Holdings, Inc., in which the Eleventh Circuit said

that a public figure who alleges actual malice “should be given the opportunity to

amend his complaint to plead further facts in support of his claims.” 816 F.3d 686,

706 (11th Cir. 2016).

      Moore did not concede the deficiencies, but all parties left with the

understanding that Moore would re-plead his complaint to address the points raised


                                               3
        Case 4:20-cv-00124-CLM Document 49 Filed 03/31/21 Page 4 of 7




by Defendants in their briefs (docs. 31, 43, 45) and the court during the hearing. So

the court will not go into the same detail here as the 80-plus pages the court has

written in Moore v. Cecil. The court does, however, briefly address the arguments

raised by Defendants, starting with jurisdiction. The court will sometimes refer to its

opinions in Moore v. Cecil as Cecil Part I and Cecil Part II.

I.    Personal Jurisdiction over Clarity Media, Anschutz, and Klein

      Defendant Clarity Media Group is the parent company of Defendant WNPC,

which publishes the Washington Examiner. Defendant Philip Anschutz owns Clarity

Media Group. Defendant Philip Klein was the Washington Examiner’s executive

editor and was one of the three recipients of Moore’s letter that demanded a

retraction. Defendants argue that this court lacks personal jurisdiction over these

three Defendants because Moore did not allege any facts that explain how they were

involved in publishing the defamatory statements. Doc. 31 at 26-30.

      Moore responds that the offending articles could not have been published

without the consent and knowledge of these Defendants. Doc. 39 at 22. The court

needn’t rule here whether consent or knowledge is enough to establish personal

jurisdiction because Moore did not plead those facts in his amended complaint. Doc.

5. Nor did Moore plead any facts that would show that these Defendants had constant

and pervasive contacts with Alabama (i.e., the basis for general jurisdiction) or that

any of these Defendants aimed at Alabama any of the actions that form the basis of


                                          4
        Case 4:20-cv-00124-CLM Document 49 Filed 03/31/21 Page 5 of 7




this case (i.e., the basis for specific jurisdiction). So the court dismisses Defendants

Clarity Media Group, Anschutz, and Klein for lack of personal jurisdiction.

II.   Deficient Pleading

      A. Count 1 (Defamation per se)

      As the court explained at the motion hearing, Count 1 does not point to a

specific statement that Moore alleges is defamatory. That means Moore also fails to

sufficiently plead actual malice for a specific defamatory statement. So the court

dismisses Count 1 because it only alleges conclusory statements. Should Moore re-

plead Count 1, the court encourages Moore to specify the defamatory statement and

then plead facts that would establish both defamation under Alabama law and actual

malice under the First Amendment for that statement.

      B. Count 2 (Defamation by implication)

      Moore does specify the alleged defamatory statements in Count 2. But some

of these statements involve use of terms like “pedophile” and “sexually assaulted”

that the court held in Cecil Parts I and II lack the requisite actual malice. So the court

must dismiss Count 2 to the extent that it claims those terms are defamatory and

Defendants made them with actual malice.

      Moore pleads some statements, however, that present slight variations from

the statements at issue in Cecil:




                                            5
        Case 4:20-cv-00124-CLM Document 49 Filed 03/31/21 Page 6 of 7




      • Moore had “intimate” relationships with women other than Corfman
        and Nelson (Doc. 5, ¶57);
      • Moore “attempted to rape” Nelson (Doc. 5, ¶¶57, 62-63);
      • Moore “hit on” Miller (Doc. 5, ¶58); and,
      • Moore was “famous for being banned from a mall because he
        sexually preyed on underaged girls” (Doc. 5, ¶61).

Because Moore plans to amend his complaint to cure other deficiencies with Counts

1-3, the court does not analyze these statements here. The court instead reminds

Moore that he must plead facts that would establish both state-law defamation and

actual malice for each individual statement.

      C. Count 3 (IIED/Outrage)

      The court must dismiss Moore’s IIED claim for two reasons. First, Moore

merely pleads conclusory statements. See Doc. 5, ¶¶ 73-75. Moore does not plead a

particular statement that was outrageous and made with actual malice; nor does he

plead any specifics about the distress that statement caused him. Moore’s pleading

is little more than a recitation of the IIED standard.

      Second, as the court explained in Cecil Part II (pages 21-23), Alabama courts

have recognized only three categories of action that are “so extreme and outrageous”

that they can sustain an IIED claim, and making false accusations in a political ad is

not one of them. If false accusations in a political ad cannot sustain an IIED claim,

then neither can false accusations in a political news article or opinion piece. So the

court must dismiss Count III for deficient pleading and failure to state a claim on

which relief can be granted.
                                           6
       Case 4:20-cv-00124-CLM Document 49 Filed 03/31/21 Page 7 of 7




                                 CONCLUSION

      The court grants Defendants’ motion to dismiss (doc. 31). The court will enter

a separate order that dismisses Moore’s amended complaint without prejudice and

allows Moore to file a second amended complaint.


      DONE on March 31, 2021.



                                   _________________________________
                                   COREY L. MAZE
                                   UNITED STATES DISTRICT JUDGE




                                         7
